Title: To Benjamin Franklin from Barbeu-Dubourg, 17 April 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Ami
Paris 17e. avril [1779]
Je vous recommande avec instance La lettre cy jointe qu’une tendre Mere desire faire passer surement a son digne fils à Philadelphie. Elle est des Amies de Madle. Basseporte, je crois que cela suffit pour vous faire juger de tout l’interet que j’y dois prendre, et qu’independamment de ma mince recommandation cela suffiroit pour vous y interesser vous meme. Melle. Basseporte a trouvé des jambes pour venir elle meme m’echauffer a ce sujet, s’il en eut eté besoin, recevez ses complimens et mon homage
Dubourg
